12/14/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0476



                                  No. DA 21-0476


IN THE MATTER OF:

G.M.,

              Respondent and Appellant.


                            GRANT OF EXTENSION


        Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 21, 2023, within which to prepare, serve, and file its

response brief.




RB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 14 2022